DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I, an iridium complex represented by formula (1), wherein (A2) the ring Cy2 is represented by one of formulas (3) to (5), wherein the ring Cy2 includes two N as the ring member; (B2) the ring Cy3 is a benzene ring; and (C2) the ring C4 is represented by formula (6), wherein Y is O or S, in the reply filed on 10/20/2022 is acknowledged. 
Applicant argues that the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct (the 2nd paragraph from the bottom of page 7 of Applicant’s Remarks of 10/20/2022).
Applicant’s arguments are not found persuasive.
The Examiner provided specific reason why the subspecies are independent and/or distinct in the Office Action of 8/26/2022 (see the last three lines of page 3 through the first two lines of page 4, and lines 8-15 of page 4). That is, the resultant compounds determined by the election yields compounds having different structures with mutually exclusive features. For example, an iridium complex represented by formula (1), wherein the ring Cy2 is quinoline, the ring Cy3 is represented by formula (8), and the ring Cy4 is represented by formula (6) wherein Y is N(-R5) has different molecular structure and different physical, chemical, optoelectronic properties from the iridium complex represented by formula (7), wherein ring Cy5 is not represented by formula (2) or formula (2’), and the ring Cy6 is not quinoline or any of formulas (3) to (5). 
It appears that Applicant does not provide distinct and specific reason why the species are considered not distinct. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, the Examiner found no search burden between option (A1) and option (A2) such that the requirement of election requirement between subspecies (A1) and subspecies (A2) is withdrawn. It is noted that the requirement of elections between (B1) and (B2), and between (C1) through (C3) are maintained.
Applicant’s election is now equated with: an iridium complex represented by formula (1), wherein (B2) the ring Cy3 is a benzene ring; and (C2) the ring C4 is represented by formula (6), wherein Y is O or S. 
Claims 3 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “when the ring Cy1 is represented by formula (2), the ring Cy2 is a quinoline or naphthyridine structure represented by any one of formula (3) to formula (5) below, when the ring Cy1 is represented by formula (2’), the ring Cy2 is a naphthyridine structure represented by any one of formula (3) to formula (5) below.”
It is known in the art that quinoline has a ring compound having a benzene ring fused to a pyridine ring. It is known in the art that naphthyridine has a ring compound having two pyridine rings fused to each other. It is unclear whether the limitation requires ring Cy2 to be quinoline or naphthyridine, or whether the limitation requires the ring Cy2 has the structure of one of formulas (3) to (5). For example it is unclear whether quinazoline reads on the limitation of the ring Cy2 because quinazoline reads on formula (3) or (5), but quinazoline is not isoquinoline or naphthyridine.
For the purpose of prosecution, the Examiner ignores the preambles quinoline and naphthyridine and interprets the limitation to mean “when the ring Cy1 is represented by formula (2), the ring Cy2 is any one of formula (3) to formula (5) below, when the ring Cy1 is represented by formula (2’), the ring Cy2 is represented by any one of formula (3) to formula (5) below.”
Regarding claims 2 and 4-9, claims 2 and 4-9 are rejected due to the dependency from claim 1.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant recites “The iridium complex compound according to Claim 1, wherein Y in formula (6) is a sulfur atom”. 
Neither claim 4 nor claim 1 claims formula (6), rendering this claim indefinite.
It is unclear what is the limitation of Y because there is no formula (6) is claimed in either claim 1 or claim 4.
For the purpose of prosecution, the Examiner interprets the limitation to mean “The iridium complex compound according to Claim 2, wherein Y in formula (6) is a sulfur atom”, and claim 4 is dependent from claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 4, Applicant recites “The iridium complex compound according to Claim 1, wherein Y in formula (6) is a sulfur atom”. 
Neither claim 4 nor claim 1 claims formula (6). Thus, claim 4 fails to incorporate all the limitation to which it refers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 20160293866 A1, hereafter Ishibashi) in view of Shang et al. (“DFT/TDDFT study on the electronic structures and optoelectronic properties of a series of iridium(III) complexes based on quinoline derivatives in OLEDs” J. Phys. Org. Chem. 2013, vol. 26, page 784-790, hereafter Shang) and Takiguchi et al. (US 2003/0068535 A1, hereafter Takiguchi).
Regarding claims 1-2 and 4-9, Ishibashi discloses an iridium complex represented by Formula (1): Ir(L1)m(L2)n(L3)3-m-n ([016]), wherein L1 can be Formula (2-1) and L2 can be Formula (3-1); m and n are each an integer of 1 or 2; and m+n is 3 or less.

    PNG
    media_image1.png
    364
    507
    media_image1.png
    Greyscale

In the formulas (2-1) and (3-1), X1 is nitrogen or C-R21; R1 to R21 and R31 to R38 can be hydrogen, an alkyl group having 1-20 carbon atoms, a (hetero)aralkyl group having 7-40 carbon atoms; X3 can be oxygen, sulfur, or N-R39; R1 to R4 and R31 to R34 can be bonded to any adjacent one of the R1 to R4 or the R31 to R34 to form a ring ([016]-[018]).
Ishibashi discloses a composition comprising the iridium complex of Ishibashi and a solvent (item <13> in [018]).
Ishibashi discloses an organic electroluminescent element comprising an anode, a cathode, and one or more organic layers disposed between the anode and the cathode, wherein at least one of the organic layers comprises the iridium complex of Ishibashi (item <14> in [018]).
Ishibashi discloses a display device comprising the organic electroluminescent element of Ishibashi (item <15> in [018]).
Ishibashi discloses an illumination device (“illuminator”) comprising the organic electroluminescent device of Ishibashi (item <16> in [018]).
Ishibashi exemplifies the following compounds (the second compound of page 13, hereafter Compound P13-2; and the fourth compound of page 13, hereafter Compound P13-4).

    PNG
    media_image2.png
    282
    718
    media_image2.png
    Greyscale

In the Compound P13-2, the ancillary ligand corresponding to the L2 of Formula (1) of Ishibashi is a benzoimidazole based ligand which does not read on the applicant’s elected species (Note that Applicant elected benzoxazole or benzothiazole based compound in the election of 10/20/2022). However, Ishibashi does teach the ancillary ligand L2 can be a ligand represented by Formula (3-1) of Ishibashi ([016]), wherein X3 can be S (item <3> in [018]).
Ishibashi exemplifies benzothiazole based ligand in Compound P13-4 (see the right-hand-side ligand enclosed by a dashed box in Compound P13-4 above; [084]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P13-2 of Ishibashi by substituting the ancillary ligand corresponding to L2 of Formula (1) of Ishibashi with the ancillary benzothiazole based ligand of Compound P13-4 as taught by Ishibashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of ancillary ligands corresponding to L2 of Formula (1) of Ishibashi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The benzothiazole based ancillary ligand of the Compound P13-4 of Ishibashi is one of finite number of exemplified ligands. The selection of the ancillary ligand would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence element.
The modification provides the Modified compound of Ishibashi, wherein the compound has identical structure as the Compound P13-2 of Ishibashi except that the right-hand-side ancillary ligand of the compound is same as the right-hand-side ancillary ligand of the Compound P13-4 of Ishibashi.
The phenyl group bonding to the quinazoline and the iridium of the Modified compound of Ishibashi is an unsubstituted benzene which does not reads on the limitation of Cy1 of Applicant’s Formula (1); however, Ishibashi does teach that the substituents at the positions corresponding to R2 and R3 of Formula (1) of Ishibashi can be bonded together to form a hydrocarbon ring ([017], [048]). Ishibashi exemplifies fluorene as the fused hydrocarbon ring ([049]). 
Shang discloses an Ir complex comprising fluorene (Abstract, Complex 3 in Figure 1). 

    PNG
    media_image3.png
    331
    439
    media_image3.png
    Greyscale

Shang teaches that Complex 3 of Shang provides rigid skeletal structure which prevents non-radiative decay, extended pi-conjugation, and strengthened metal-ligand interaction, as compared to Complex 1 (page 785, column 2, paragraph 2). Shang further teaches that the Complex 3 of Shang provides balanced hole and electron transfer which is a key factor for an organic electroluminescent device (page 790, column 1, paragraph 1).
Takahashi discloses an Ir complex comprising an aromatic group of Formula (5) of Takahashi and used for an organic electroluminescent element (Abstract, [034]-[035], [041]).

    PNG
    media_image4.png
    89
    342
    media_image4.png
    Greyscale

Takahashi teaches that incorporation of the aromatic group of Takahashi provides an ability to control emission wavelength (particularly to a long emission wavelength), enhanced solubility which facilitates purification and recrystallization, suppressed thermal activation, and reduced quenching ([085]-[086]). 
The aromatic group formula (5) of Takahashi encompasses fluorene (Y can be CRR’, wherein R and R’ can be each hydrogen in [041] and [043]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified Compound P13-2 of Ishibashi by substituting the phenyl ring corresponding to the ring Cy1 of Applicant’s Formula (1) with fluorene as taught by Ishibashi and Shang.
The motivation of doing would have been to provide rigid skeletal structure which prevents non-radiative decay, extended pi-conjugation, strengthened metal-ligand interaction, and balanced hole and electron transfer based on the teaching of Shang, and to provide an ability to control emission wavelength (particularly to a long emission wavelength), enhanced solubility which facilitates purification and recrystallization, suppressed thermal activation, and reduced quenching based on the teaching of Takahashi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of benzene with fluorene for the ring comprising R1-R4 of Formula (2-1) of Ishibashi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Fluorene is one of exemplified hydrocarbon ring at the position corresponding to the ring comprising R1-R4 of Formula (2-1) of Ishibashi ([049]). The selection of the fluorene would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence element.
The modification provides Compound of Ishibashi as modified by Shang having the following structure.

    PNG
    media_image5.png
    265
    630
    media_image5.png
    Greyscale

The Compound of Ishibashi as modified by Shang and Takahashi has identical structure as Applicant’s Formula (1), wherein C1 to C6 are carbon atoms; N1 and N2 are nitrogen atoms; R1 to R4 are each hydrogen or a substituent; a, b, c, and d are maximum integer numbers of possible substituents on rings Cy1, Cy2, Cy3, and Cy4, respectively; m is 2; n is 1; Cy1 is formula (2); when the ring Cy1 is formula (2), the ring Cy2 is represented by any one of formula (3) to formula (5) (Cy2 is formula (5)); X13 is N; X14-X18 are each carbon; Cy3 is an aromatic ring including the carbon atoms C4 and C5 (phenyl); the ring Cy4 is a heteroaromatic ring including C6 and N2 (benzothiazole represented by formula (6) of claim 2), meeting all the limitations of claims 1-2 and 4-5.
Ishibashi in view of Shang and Takahashi does not disclose a specific composition comprising the Compound of Ishibashi as modified by Shang and Takahashi; however, Ishibashi does teach a composition comprising the iridium complex of Ishibashi and a solvent (item <13> in [018], [094]) to be used for forming an organic layer of an organic electroluminescent element.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ishibashi as modified by Shang and Takahashi by incorporating it into the composition comprising the compound and a solvent as taught by Ishibashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound of Ishibashi as modified by Shang and Takahashi is encompassed by the compound of Ishibashi represented by Formula (1) of Ishibashi. Substitution of the Ir complexes of the composition of Ishibashi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence element.
The resultant composition comprising the Compound of Ishibashi as modified by Shang and Takahashi and a solvent, meeting all the limitations of claim 6. 
Ishibashi in view of Shang and Takahashi does not disclose a specific organic electroluminescent element comprising the Compound of Ishibashi as modified by Shang and Takahashi; however, Ishibashi does teach an organic electroluminescent element comprising an anode, a cathode, and one or more organic layers disposed between the anode and the cathode, wherein at least one of the organic layers comprises the iridium complex of Ishibashi (item <14> in [018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ishibashi as modified by Shang and Takahashi by incorporating it into the organic electroluminescent element as taught by Ishibashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound of Ishibashi as modified by Shang and Takahashi is encompassed by the compound of Ishibashi represented by Formula (1) of Ishibashi. Substitution of the Ir complexes of the organic electroluminescent element of Ishibashi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence element.
The modification provides the Organic electroluminescent device of Ishibashi as modified by Shang and Takahashi which comprises the Compound of Ishibashi as modified by Shang and Takahashi, meeting all the limitations of claim 7. 
Ishibashi in view of Shang and Takahashi does not disclose a specific display device comprising the Compound of Ishibashi as modified by Shang and Takahashi; however, Ishibashi does teach a display device comprising the organic electroluminescent device of Ishibashi (item <15> in [018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent element of Ishibashi as modified by Shang and Takahashi by incorporating it into the display device of Ishibashi as taught by Ishibashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Organic electroluminescent element of Ishibashi as modified by Shang and Takahashi is encompassed by the organic electroluminescent element if Ishibashi. Substitution of the organic electroluminescent elements in the display device of Ishibashi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence element.
The resultant display device comprises the Organic electroluminescent element of Ishibashi as modified by Shang and Takahashi, meeting all the limitations of claim 8. 
Ishibashi in view of Shang and Takahashi does not disclose a specific illumination device comprising the Compound of Ishibashi as modified by Shang and Takahashi; however, Ishibashi does teach an illumination device (“illuminator”) comprising the organic electroluminescent device of Ishibashi (item <16> in [018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent element of Ishibashi as modified by Shang and Takahashi by incorporating it into the illumination device of Ishibashi, as taught by Ishibashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Organic electroluminescent element of Ishibashi as modified by Shang and Takahashi is encompassed by the organic electroluminescent element if Ishibashi. Substitution of the organic electroluminescent elements in the illumination device of Ishibashi would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence element.
The resultant illumination device comprising the organic electroluminescent element of Ishibashi as modified by Shang and Takahashi, meeting all the limitations of claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786